Citation Nr: 1233670	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of a service-connected disability.


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Jr., Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the RO.

The Veteran initially asked for a hearing with the Board, but subsequently withdrew this request.

In October 2008, the Board remanded the case for additional development of the record.

The Veteran appealed the January 2011 Board decision regarding the TDIU claim to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand (JMR) with the Court.  In an August 2011 Order, the Court remanded the claim to the Board for compliance with the JMR instructions. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and educational experience .


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. § 3.159.  

The attorney asserts that the Board failed its duty to assist because it did not obtain an industrial survey from a vocational expert to determine Veteran's employability.  See Gary v. Brown, 7 Vet.App. 229 (1994)).  However, the Court has held that "[t]here is no statute or regulation which requires the Secretary of Veterans Affairs to conduct a job market or employability survey to determine whether a claimant is unemployable as a result of one or more service-connected disabilities, or to use experts to resolve the issue of unemployability."  

Furthermore, the U.S. Court of Appeals for the Federal Circuit recently rejected a similar argument in Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed.Cir.2011) ("Because job market information is not required [in determining entitlement to TDIU], the duty to assist does not require the VA to provide such information through an industrial survey.") (citation omitted).  

Regardless, no further assistance in developing the facts pertinent to this limited matter is required at this time given the favorable action taken below.  Wensch v. Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) (the Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").


II.  TDIU

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a), see Faust v. West, 13 Vet. App. 342 (2000).

Here, the service-connected bilateral hearing loss is rated as 70 percent disabling, and the service-connected tinnitus is rated at 10 percent.  The combined service-connected disability rating is 70 percent.  Thus, the schedular rating requirements are met.

The competent evidence in this case tends to establish that the service-connected bilateral hearing loss disability and tinnitus preclude the Veteran from securing and following substantially gainful employment given his educational and work background.

The Veteran's claim for TDIU shows that he completed high school and four years of college education. The record shows that, after service, his usual occupation was that of a teacher.

The Veteran's last known employment was as a teacher at the adult education level. He reported leaving this job due to his increased hearing loss.

A February 2005 letter from his former employer stated that the Veteran was a reliable, competent worker who taught a variety of subjects.  He worked 4 years in the General Education Development program until his hearing inhibited him from communicating as effectively.

The Director added that teaching required two-way communication and expressed concern that the hearing loss limited the Veteran's teaching ability.  She regretted that "he would not be able to continue in the program due to his deterioration."

A February 2005 letter from a colleague stated that she had known the Veteran since 1991 and shared responsibility with him in the teaching of GED and WRCI classes.  She knew that his impaired hearing made it difficult "and perhaps impossible" for him to teach.

On a January 2010 VA examination, the audiologist noted that the Veteran's hearing disability had a significant impact on his occupation and that, in particular, he had difficulty hearing in the classroom setting.  The Maryland CNC word list recognition score was 74 percent in the right ear and 72 percent in the left ear.

Although the VA examiner was unable to provide an opinion regarding the Veteran's employability without resorting to speculation, she added that the literature supported the need for hearing impaired people to have the best possible listening situations.  She added that his difficulty was predominantly in a noisy environment or in a room with poor acoustics, such as a classroom.

On March 2010 VA examination, an audiologist reviewed the claims file and examined the Veteran.  The Maryland CNC word recognition score was 70 percent in the right ear and 68 percent in the left ear.  The audiologist stated that it would be hard to envision that the Veteran would be an effective teacher with the degree of his hearing loss.

Since there were some variations in the word recognitions scores recorded in connection with the VA examinations and since neither VA examiner provided an opinion as to the Veteran's employability in light of his service-connected disabilities, the Board sought additional guidance by obtaining a VHA opinion.

In December 2010, the Board received a response from a VHA medical specialist, who indicated the Veteran's claims file was reviewed and noted that there were discrepancies in the Veteran's speech recognition scores.  He explained that some degree of variation in speech recognition scores was not uncommon between examinations, especially in cases where a moderately-severe to severe hearing loss existed, as was present in this case.  He added that the different factors would account for these variations and explained the process of VA examiners in obtaining maximum results.  

The audiologist stated that the examination findings in January and March 2010 were consistent between examinations and consistent with the degree and configuration of the Veteran's hearing loss.  He opined that the two most recent examinations represented the Veteran's current valid speech recognition scores using the prescribed method and word lists for VA Audiology examinations.

Based on the Veteran's moderately-severe to severe hearing loss combined with his fair speech recognition score, the audiologist opined that the Veteran would be able to communicate effectively in most employment situations when reasonable accommodations were made by the employer in compliance with the Americans with Disabilities Act and when the Veteran used appropriate bilateral hearing aids and other assistive listening devices (i.e., FM systems, amplified telephones, etc.) as necessary to facilitate communication in competing noise situations and when communicating over the phone.

The evidence submitted in support of the Veteran's claim, including the statements by the Veteran, a former employer and coworker as well as the reports of the VA examiners in January and March 2010, and private opinion obtained in March 2012.

In particular, the former employer stated that the hearing loss "limited his teaching abilities" and made the Veteran "uncomfortable" teaching some of his classes, but did not go so far as to say that the Veteran was unable to teach.  Further, it is unclear whether her statement that the Veteran "[would] not be able to continue in the program" was related his significant hearing loss and tinnitus.

The letter from the coworker also described the Veteran's difficulty in teaching due to the service-connected disabilities and was more speculative as to the Veteran's inability to teach.

Moreover, the January 2010 VA examiner, while acknowledging the difficulties posed by the service-connected disabilities, essentially admitted to being unqualified to providing such an opinion.  The March 2010 VA examiner's comments also did not clearly address whether the Veteran was unable to teach due to the service-connected disabilities.  This examiner merely stated that it would be difficult to envision the Veteran as an effective teacher and did not provide a basis for this statement.

The VHA medical reviewer concluded that the Veteran would be able to function effectively in occupations with mandated hearing accommodations as would be reasonable in work settings consistent with educational attainments and previous occupational experiences.  The VHA medical reviewer relied on the January 2010 and March 2010 VA examinations medical findings as a basis for his conclusion of the Veteran's current severity.  

The Veteran, however, has essentially stated that those examinations were inadequate because he wore hearing aids and that his disabilities have worsened since the last VA examination.

Specifically, a March 2012 affidavit from the Veteran stated that he performed two VA hearing examinations in January 2010 and March 2010 with hearing aids.  He further stated that he could not understand anyone when they speak to him.  He could hear sound, but the words were muffled.  He had to try to read lips, but was unable to understand his superior and co-workers.  He was prevented from talking on the phone and performing any verbal communication that was not face-face within arms length.  He stated that his hearing aids only amplified the muffled sound without clarity.  He also stated that his tinnitus and vertigo also hindered gainful employment.  (See sworn affidavit attesting over his signature).

A March 2012 detailed private audiological examination (without amplification and CNC words) revealed audiometric testing thresholds for the right ear at 75-105 dBHL at 250-4000 Hz.  Thresholds for the left ear were obtained at 105-110 dB HL at 250-4000 HZ.  Word recognition was poor at 24 percent.  Word recognition could not be formed in the left ear due to the degree of hearing loss present.  He was diagnosed with severe to profound sensorineural hearing loss, bilaterally.  

The private medical examination may be accepted as adequate reports of examination of the Veteran, without further VA examination, because it provides evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, diagnostic assessments, and a medical opinion.  38 C.F.R. §3.326 (2011).  The Board finds the private medical examination and the Veteran's testimony and lay statements are probative in ascertaining his current disability pictures, which has clearly worsened since his last VA examinations.   

The Veteran is unable to secure or follow a substantially gainful occupation.  The appropriate TDIU standard is not whether a Veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358. Rather, the standard is a subjective one and is whether a Veteran can obtain and maintain substantially gainful employment.  Here, collectively, the Veteran's service-connected disabilities are of such severity as to prevent the Veteran from maintaining substantially gainful employment.  Accordingly, the benefit sought on appeal is granted.



ORDER

A total disability rating based on individual unemployability by reason of service-connected disability is granted. 



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


